Citation Nr: 0312040	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-03 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to May 
1971.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The attention of the RO is directed to the March 2003 VA 
examination report, which revealed a diagnosis of PTSD in the 
first instance.  The veteran does not appear to have claimed 
service connection for PTSD and review of the current record 
does not make clear that he wants this issue considered now.  
The diagnosis was made based on a history provided by the 
veteran.  The reported stressors have not been verified.  The 
veteran's statements as to his stressful events have not been 
submitted to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) for verification.  If the 
veteran and his representative desire to file a claim for 
PTSD, or desire to expand the certified issue on appeal, they 
are free to do so during the time of Remand development.


REMAND

With respect to the veteran's claim for service connection 
for anxiety disorder, the evidence of record herein was last 
reviewed by the RO in 2002.  In December 2002, the Board 
reviewed the evidence of record, determined that further 
evidentiary development was warranted, and undertook 
development pursuant to 38 C.F.R. § 19.9 (2002).  As a 
result, evidence consisting of VA outpatient treatment 
records dated from 2001 to 2002, and a March 2003 VA 
examination report, have been added to the file since the 
evidence was last reviewed by the RO.  

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently restricted or invalidated.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Thus, this remand 
is indicated so that the RO may undertake initial review 
secondary to the development that was undertaken.  Id.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 et. 
seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide appropriate 
notice as required concerning assistance 
by the VA and which parties will obtain 
which evidence.  Notice should include 
applicable provisions of the VCAA.

2.  The RO should review all of the 
evidence of record and readjudicate the 
claim based on all the evidence of 
record, including that obtained pursuant 
to Board development.  If it is indicated 
that a claim for PTSD is for application, 
that matter should be evaluated as part 
of the instant claim.  Thereafter, if the 
benefits sought are not granted, the RO 
should issue a Supplemental Statement of 
the Case in accord with applicable 
provisions.

Thereafter the case should be returned to the Board if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




